Exhibit 99.1 INTERIM CONSOLIDATED FINANCIAL STATEMENTS JULY 27, 2010 Talisman Energy Inc. Consolidated Balance Sheets (unaudited) June30 December31 (millions of C$) (restated - Assets note 2) Current Cash and cash equivalents (note 16) Accounts receivable Inventories Prepaid expenses 29 9 Assets of discontinued operations (note 2) 46 Other assets (note 5) Goodwill(note 4) Property, plant and equipment Assets of discontinued operations(note 2) - Total assets Liabilities Current Bank indebtedness 35 36 Accounts payable and accrued liabilities Income and other taxes payable Current portion of long-term debt (note 8) 10 Future income taxes 7 68 Liabilities of discontinued operations(note 2) 6 7 Deferred credits 57 59 Asset retirement obligations(note 6) Other long-term obligations (note 7) Long-term debt(note 8) Future income taxes Liabilities of discontinued operations(note 2) - Contingencies and commitments (note 15) Shareholders' equity Common shares, no par value(note 9) Authorized: unlimited Issued and outstanding: June 2010 - 1,017,918,708 (December 2009 - 1,014,876,564) Contributed surplus Retained earnings Accumulated other comprehensive loss ) ) Total liabilities and shareholders' equity See accompanying notes. 1 Talisman Energy Inc. Consolidated Statements of Income (unaudited) Threemonthsended Sixmonthsended June30 June30 (millions of C$) (restated - (restated - note 2) note 2) Revenue Gross sales Less royalties Net sales Other 27 26 56 60 Total revenue Expenses Operating Transportation 57 50 General and administrative 86 86 Depreciation, depletion and amortization Dry hole 31 52 37 Exploration 71 58 Interest on long-term debt 41 45 82 90 Stock-based compensation (recovery) (note 10) ) ) (Gain) loss on held-for-trading financial instruments (note 11) ) ) Other, net (note 12) ) 88 44 Total expenses Income (loss) from continuing operations before taxes ) ) Taxes Current income tax Future income tax recovery ) Petroleum revenue tax 29 26 56 40 84 ) ) Income (loss) from continuing operations ) ) Income from discontinued operations (note 2) Net income 63 Per common share (C$): Income (loss) from continuing operations ) ) Diluted income (loss) from continuing operations ) ) Income from discontinued operations Diluted income from discontinued operations Net income Diluted net income Average number of common shares outstanding (millions) Diluted number of common shares outstanding (millions) See accompanying notes. 2 Talisman Energy Inc. Consolidated Statements of Comprehensive Income (unaudited) Threemonthsended June 30 Sixmonthsended June 30 (millions of C$) Net income 63 Foreign currency - translation of self-sustaining foreign operations1 ) ) Foreign currency - translation into reporting currency ) ) Transfer of accumulated foreign currency to net income ) - ) - Gains and losses on derivatives designated as cash flow hedges Unrealized gains (losses) arising during the period2 ) 22 (2 ) 13 Realized losses (gains) recognized in net income3 10 ) 3 ) (1
